DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2022 has been entered.
 
Response to Amendment

	Claims 1-173, 176, 178, 185, and 192 have been cancelled.  Claims 174-175, 179, 183, and 187 have been amended; Claims 194-197 have been newly added as requested in the amendment filed on March 30, 2022. Following the amendment, claims 174-175, 177, 179-184, 186-191 and 193-197 are pending in the instant application.
Claims 179-182, 187-191, and 193 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 174-175, 177, 183-184, 186 and 194-197 are under examination in the instant office action.
Any rejection that has not been reiterated from the Final action mailed 12/29/2021 has been overcome by way of amendment.
 
Claim Rejections - 35 USC § 103 (New references, necessitated by amendment)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 174, 175, 183-184, 194 and 196 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,920,192, which qualifies as prior art under 35 U.S.C. 102(a)(2) because it was effectively filed on April 23, 2014.
The ‘192 Patent teaches a culture medium comprising bFGF, a TGFR inhibitor, a PKC inhibitor, a ROCK inhibitor and a NOTCH inhibitor (Abstract and patented claims 1, 9-11 and 15-16). The patent discloses (column 68 lines 60-65) “basic fibroblast growth factor (bFGF)” or “FGF2” are used interchangeably and refer to a polypeptide which binds heparin and possesses broad mitogenic and angiogenic activities.  Therefore, heparin is an essential requirement for FGF2 signaling and while the supplement does not expressly teach adding heparin, motivation to include heparin is explicit in the teaching that heparin and FGF2 are binding partners that confer broad mitogenic activities. Additionally, the reference further teaches culture in this medium in concert with Matrigel (column 106, line 52 and column 125, line 20), which comprises heparan sulfate proteoglycans.  
Thus, the composition of the reference is rendered obvious in view of the elements that the prior art discloses as useable together for cell culture.


Claims 174-175, 177, 183-184, 186, and 194-197 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., Cell Stem Cell, 17, 204–212, August 6, 2015 taken with Furue et al., In Vitro Cell. Dev. Biol. --Animal (2010) 46:573-576.  
Applicant has amended the independent claim to require heparan sulfate.  The instant specification discloses heparin, and salts thereof, as preferred embodiments of a heparan sulfate (see specification paragraph [0050]). 
Hu et al. teach a method for direct conversion of fibroblasts to neural cells comprising a medium supplement consisting of their previously discovered “VCR” (V, valproic acid [VPA]; C, CHIR99021; and the TGF-beta inhibitor Repsox, R) (see pg. 204, last paragraph), plus forskolin (pg. 205 lines 7-8) and further comprising the small molecules SP600125 (JNK inhibitor, S), GO6983 (PKC inhibitor, G) and Y-27632 (ROCK inhibitor, Y).  This formulation facilitate the neuronal conversion non-neural cells into Tuj1-positive cells with neuron-like morphology.  The authors call this medium supplement “VCRFSGY” (pg. 205, second column).   The basal medium to which this supplement is added is DMEM/F12: Neurobasal [1:1] with 0.5% N-2, 1% B-27, 100 mM cAMP, and 20 ng/ml bFGF (a.k.a. the “basic fibroblast growth factor” of instant claims 175,184,194 and 196).  Thus, the supplement of the Hu prior art teaches a medium comprising: the TGF-beta inhibitor Repsox; the PKC inhibitor GO6983 of instant claims 174; and the basic fibroblast growth factor of instant claims 175, 184, 194 and 196. Neither the DMEM/F12 nor the Neurobasal medium contain ascorbic acid, albumin, 2-mercaptoethanol, transferrin or ethanolamine (see formulations in attached search results). Therefore, the medium disclosed in the Hu et al. prior art fulfills the requirement of “does not contain ascorbic acid or an ascorbic acid derivative” (instant claims 174 and 183); and does not contain any of the elements specifically excluded from instant claims 177 and 186. DMEM/F12 does, however, comprise sodium selenite, which is a derivative of the claimed selenic acid required by newly added claims 195 and 197.
The only elements that the Hu et al. prior art is silent on are the heparan sulfate (heparin) of instant claims 174 and 183.  The Furue et al. reference teaches that it was known in the art prior to the effective filing date of the application that, “Heparin… is known to enhance the activity of FGF” (pg. 573, second paragraph) and promotes self-renewal of cells in culture. Furue et al. teach a medium supplement comprising heparin, insulin, transferrin, and FGF-2, promotes cell self-renewal in a concentration-dependent manner (pg. 573, second paragraph).  Thus, the elements of Furue teach the insulin, transferrin of instant claims 195 and 197, as well as the heparin and FGF-2 of claims 174, 175, 183-184, 194 and 196.  Further, the reference teaches it is common practice in cell culture without feeder cells, to plate the cells on Matrigel, which comprises heparan sulfate proteoglycans and FGF-2  (a.k.a. bFGF of the instant claims; pg. 575, second full paragraph). 
The relative skill in the art is high and adding known elements to culture medium is considered routine practice in the art.  No undue further experimentation would be required in order to arrive at the culture medium of the invention because it was well-within the technical grasp of a person having ordinary skill in the art of cell culture, to combine these known elements according to known methods where each element is merely performing the same function as disclosed.  Motivation to combine these elements is explicit in the Furue reference wherein it teaches a supplement comprising heparin insulin, transferrin and FGF-2  yields better self-renewal in cell culture and in that Heparin, in particular, augments the effects of FGF-2. The combined culture medium elements of Hu and Furue would result in the invention with predictable success since each element is merely performing the same function disclosed in the prior art. 
Therefore, the invention is obvious in view of the prior art culture medium, and through routine combination.
Conclusion
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/            Examiner, Art Unit 1649